Exhibit 12.1 GOODRICH PETROLEUM CORPORATION RATIO OF EARNINGS TO FIXED CHARGES (In Thousands, Except Ratios) Year ended December 31, Earnings: Income (loss) before income taxes $ ) $ ) $ ) $ ) $ ) Plus: fixed charges Earnings available for fixed charges $ ) $ ) $ ) $ ) $ Fixed Charges: Interest expense $ Total fixed charges $ Ratio of Earnings to Fixed Charges (a) (b) (c) (d) (e) (a) Earnings for the year ended December31, 2015 were inadequate to cover fixed charges. The coverage deficiency was $479.4 million. (b) Earnings for the year ended December 31, 2014 were inadequate to cover fixed charges. The coverage deficiency was $353.1 million. (c) Earnings for the year ended December 31, 2013 were inadequate to cover fixed charges. The coverage deficiency was $95.2 million. (d) Earnings for the year ended December 31, 2012 were inadequate to cover fixed charges. The coverage deficiency was $84.2 million. (e) Earnings for the year ended December 31, 2011 were inadequate to cover fixed charges. The coverage deficiency was $31.8 million.
